FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARTHA ITUARTE-OLIVAS,                            No. 08-74144

               Petitioner,                        Agency No. A079-805-448

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Martha Ituarte-Olivas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Ituarte-Olivas fails to address, and therefore has waived

any challenge to, the BIA’s determination that it lacked jurisdiction to consider the

motion to reopen where jurisdiction lay with the immigration judge. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      In light of this disposition, we do not reach Ituarte-Olivas’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74144